DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/12/2019 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bruns et al. [US 2017/0089742 A1].
(correlation module – 0128), the method comprising: 
determining, by an electronic processor (processor 32 of unit 742 - 0094), a delay value indicative (delay from the feeder to the particular aggregate yield sensor being utilized – 0097) (identifies delays between crop harvest and aggregate yield measurement - 0107) of a total delay time from a first time to a second time (measurement interval - 0094), wherein the first time is when a crop is cut from a field by the crop harvester as the crop harvester moves along a surface of the field (determines differences in time – 0094), wherein the second time is when the cut crop reaches a yield monitoring sensor (aggregate yield sensor - 0094), 
wherein the delay value is determined as an integer multiple (figure 11, different row unit – 0098), wherein the delay value is determined as a sum of a plurality of delay component values (aggregate yield sensors are specifically averaged or otherwise combined – 0089) each indicative of a portion of the total delay time associated with a different one of a plurality of component systems of the crop harvester (measurement intervals or times – 0099), and wherein at least one delay component value of the plurality of delay component values is calculated based on a sensed operating condition of the crop harvester (sensors 744 and 746 output signals indicating such different speeds at different times – 0102); and 
correlating, by the electronic processor, a first yield rate value from a stored sequential data set of yield rate values with a geospatial location (yield allocator adjusts the allocation or apportionment of the aggregated yield to the different geo-referenced region based upon the different travel times – 0104) on the field based at least in part on the determined delay value as an integer offset (via georeferencing system 1140 – 0148), wherein the sequential data set of yield rate values includes a plurality of yield rate values that have each been periodically determined based on an output from the yield monitoring sensor at each of a plurality of sampling interval times according to a defined sampling frequency (figure 10 and figure 11 – 0095, 0096, 0098).

Regarding claim 3, Bruns teaches the crop harvester includes an elevator configured to convey the crop to a collection vessel, wherein the yield monitoring sensor is configured to detect measure an amount of crop passing a location on the elevator (grain elevator 536 - 0084, 0086), wherein the plurality of delay component values includes an elevator delay component indicative of an amount of time that the crop is moving on the elevator before it is sensed by the yield monitor sensor, the method further comprising determining the elevator delay component based at least in part on a current speed of the elevator.

Regarding claim 7, Bruns teaches a geospatial yield mapping system for a crop harvester, the system comprising an electronic controller configured to: 
store a plurality of yield rate values as a sequential data set by periodically determining a yield rate of the crop harvester at each sampling interval time of a plurality of sampling interval times according to a defined sampling frequency (figure 10 and figure 11 – 0095, 0096, 0098), 
(aggregate yield sensor - 0094); 
determine a delay value indicative (delay from the feeder to the particular aggregate yield sensor being utilized – 0097) (identifies delays between crop harvest and aggregate yield measurement - 0107) of a total delay time from a first time to a second time (measurement interval - 0094), wherein the first time is when a crop is cut from a field by the crop harvester as the crop harvester moves along a surface of the field (determines differences in time – 0094), wherein the second time is when the cut crop reaches the yield monitoring sensor (aggregate yield sensor - 0094), wherein the delay value is determined as an integer multiple of the defined sampling frequency (figure 11, different row unit – 0098), wherein the delay value is determined as a sum of a plurality of delay component values (aggregate yield sensors are specifically averaged or otherwise combined – 0089) each indicative of a portion of the total delay time associated with a different one of a plurality of component systems of the crop harvester (measurement intervals or times – 0099), and 
wherein at least one delay component value of the plurality of delay component values is calculated based on a sensed operating condition of the crop harvester (sensors 744 and 746 output signals indicating such different speeds at different times – 0102); and 
correlate a first yield rate value from the sequential data set of yield rate values with a geospatial location (yield allocator adjusts the allocation or apportionment of the aggregated yield to the different geo-referenced region based upon the different travel times – 0104) on the field based at least in part on the determined delay value as an integer offset (via georeferencing system 1140 – 0148).

Regarding claim 9, Bruns teaches the crop harvester includes an elevator configured to convey the crop to a collection vessel (crop conveyor sensors – 0091), wherein the yield monitoring sensor is configured to detect measure an amount of crop passing a location on the elevator (grain elevator 536 - 0084, 0086), wherein the plurality of delay component values includes an elevator delay component indicative of an amount of time that the crop is moving on the elevator (travel time of crops – 0091) before it is sensed by the yield monitor sensor, and wherein the electronic controller is further configured to determine the elevator delay component based at least in part on a current speed of the elevator.

Regarding claim 18, Bruns teaches the plurality of delay component values includes at least one static delay component and at least one dynamic delay component, wherein the electronic controller is further configured to calculate the at least one dynamic delay component based at least in part on a current value of a sensed operating condition of the crop harvester and at least one previously value of the sensed operating condition (figure 10 and figure 11 – 0095, 0096, 0098).

Regarding claim 19, Bruns teaches the at least one static delay component is constant (figure 10 and figure 11 – 0095, 0096, 0098).

Regarding claim 20, Bruns teaches the electronic controller is further configured to calculate the at least one static delay component based on a current value of a sensed operating condition of the crop harvester and not based on historical values of any sensed operating conditions (figure 10 and figure 11 – 0095, 0096, 0098).

Allowable Subject Matter
Claims 2, 4-6, 8, 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 2 is objected to because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious determining, by the electronic processor, a plurality of delay values at the defined sampling rate based at last in part on one or more sensed operating conditions of the crop harvester at each sampling interval time according to the defined sampling rate, and wherein correlating the first yield rate value with the geospatial location includes identifying a sampling interval time of the plurality of sampling interval times corresponding to the first yield rate value, identifying a first geospatial location from a second sequential data set corresponding to the first sampling interval time, wherein the second sequential data set includes a plurality of geospatial locations of the crop harvester determined at each sampling interval time according to the defined sampling frequency, identifying a second geospatial location from the second sequential data set that is offset from the first geospatial location in the second sequential data set by the integer offset defined by the delay value for the first sampling interval time, and updating a stored yield map identifying the first yield rate value as a yield rate value for the second geospatial location, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 4 is objected to because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious the crop harvester includes a buffer basket configured to receive material collected by the crop harvest and an elevator configured to convey the crop from the buffer basket to a collection vessel, wherein the plurality of delay component values includes a buffer basket delay component indicative of an amount of time that the crop is held in the buffer basket before being removed from the buffer basket by the elevator, the method further comprising determining the buffer basket delay component based at least in part on a current operating state of the elevator and a previous operating state of the elevator, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 8 is objected to because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious determine a plurality of delay values at the defined sampling rate based at least in part on one or more sensed operating conditions of the crop harvester at each sampling interval time according to the defined sampling rate; and store a plurality of geospatial locations as a second sequential data set by periodically determining a geospatial location of the crop harvester at each sampling interval time according to the defined sampling frequency, wherein the electronic controller is configured to correlate the first yield rate value with a geospatial location by identifying a sampling interval time of the plurality of sampling interval times corresponding to the first yield rate value, identifying a first geospatial location from the second sequential data set corresponding to a first sampling interval time, identifying a second geospatial location from the second sequential data set that is offset from the first geospatial location in the second sequential data set by the integer offset defined by the delay value for the first sampling interval time, and storing a yield map identifying the first yield rate value as a yield rate value for the second geospatial location, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is objected to because the closest prior art, Bruns et al. [US 2017/0089742 A1], fails to anticipate or render obvious the crop harvester includes a buffer basket configured to receive material collected by the crop harvest and an elevator configured to convey the crop from the buffer basket to a collection vessel, wherein the plurality of delay component values includes a buffer basket delay component indicative of an amount of time that the crop is held in the buffer basket before being removed from the buffer basket by the elevator, and wherein the electronic controller is further configured to determine the buffer basket delay component based at least in part on a current operating state of the elevator and a previous operating state of the elevator, in combination with all other limitations in the claim(s) as defined by applicant.

the crop harvester includes a chopper positioned at a front end of the crop harvester configured to cut the crop from the field as the crop harvester moves along the surface of the field and to chop the cut crop, and wherein the plurality of delay component values includes a chopper delay component indicative of an amount of time from when the crop is cut from the field to when the crop exits the chopper, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Romier (US Patent Application Publication 2014/0129146 A1) discloses a method for correcting the time delay in measuring agricultural yield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862